



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Smith,
    2014 ONCA 630


DATE: 20140910

DOCKET: C58946

Hoy A.C.J.O., MacFarland and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kyle Smith

Appellant

Hedley Thompson and Sophia Newbould, for the appellant

Shawn Porter, for the respondent

Heard and released orally:  September 3, 2014

On appeal from the conviction entered on May 23, 2012 by
    Justice Roland J. Haines of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

In a nutshell, the appellants submission is that the trial judge did
    not sufficiently scrutinize the witness Vernons evidence in terms of its
    reliability.  We do not agree.

[2]

This experienced trial judge was aware of the conflict between Ms. Vernons
    evidence and that of the police officer in relation to whether she came to a
    stop at the stop sign. But as he said, he did not consider that it eroded her
    credibility.  That was his call.

[3]

The trial judge appreciated that there were some things Ms. Vernon did
    not recall about that evening, but as he noted in relation to the events she
    remembered, she responded with candour and clarity and as he noted at p. 8 of
    his reasons in relation to the witness Hillier:

Her testimony stands in stark contrast to that of Kristy Hillier
    which was muddled, confusing and with respect to the hitch hiker that she
    maintained they picked up, incredible.

[4]

We are satisfied that the trial judge was aware of the weaknesses in Ms. Vernons
    evidence. He explained why he accepted her evidence in spite of those
    weaknesses. His credibility determination is entitled to deference in this
    court and we see no basis upon which to interfere.

[5]

The appeal is dismissed.

Alexandra
    Hoy A.C.J.O.

J. MacFarland J.A.

David Watt J.A.


